Title: From George Washington to Moses Hazen, 12 January 1782
From: Washington, George
To: Hazen, Moses


                  
                     Sir
                     Head Quarters Philadelphia Janry 12 1782
                  
                  I have received Your favor of the 6th of Janry by Judge Atlee.
                  As the Secry at War has given you directions respecting Captain Barclay & Lt Hall who solicited leave to go into New York; I have nothing farther to observe on the subject except that business of this kind will in future go regularly thro the Channel of the War Office; but at the same time, I entirely approve of your precaution in detaining those Gentlemen untill you should receive instructions respecting their destination, from the Minister of War.  With great regard & esteem I am Sir Your Most Obedt Servt.
                  
               